Citation Nr: 0527623	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-20 299A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for bilateral foot 
disability.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1970 to January 1972 and from 
September 1978 to March 1981.  He also had extensive service 
in the Reserve from which he ultimately retired.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in January 2002 and 
December 2003, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1992, 
the RO denied the veteran's claim of entitlement to service 
connection for right shoulder disability.

2.  Evidence added to the record since the RO's March 1992 is 
neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right shoulder disability.  

3.  In an unappealed rating decision, dated in March 1992, 
the RO denied the veteran's claim of entitlement to service 
connection for bilateral knee disability.

4.  Evidence added to the record since the RO's March 1992 is 
neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for bilateral knee disability.  

5.  Disability in either ankle has not been clinically 
established.

6.  Bilateral foot disability, manifested primarily by 
bilateral calcaneal spurs, was first manifested after 
service; and there is no competent evidence of a nexus 
between that disability and any disease or injury in service.

7.  Low back disability, manifested primarily by degenerative 
joint disease, was first clinically manifested more than one 
year after the veteran's release from active service; and 
there is no competent evidence of a nexus between that 
disability and any disease or injury in service or during the 
first year after the veteran's discharge from service.

8.  A psychiatric disorder was first manifested more than one 
year after the veteran's discharge from service, and there is 
no competent evidence that it is in any way related thereto.

9.  A diagnosis of PTSD has not been established.


CONCLUSIONS OF LAW

1.  The RO's March 1992 decision which denied the veteran's 
claim of entitlement to service connection for right shoulder 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.192 (1991).

2.  The criteria to reopen the claim of entitlement to 
service connection for right shoulder disability have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001)(effective prior to August 29, 2001).

3.  The RO's March 1992 decision which denied the veteran's 
claim of entitlement to service connection for bilateral knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.192 (1991).

4.  The criteria to reopen the claim of entitlement to 
service connection for bilateral knee disability have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001)(effective prior to August 29, 2001).

5.  The claimed bilateral ankle disability is not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

6.  Service connection for bilateral foot disability is not 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

7.  Service connection for low back disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may degenerative joint disease of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

8.  Service connection for a psychiatric disorder is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

9.  The claimed PTSD is not the result of a stressful event 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In so doing, the VA must notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in March 
and August 2001, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that to establish entitlement to service-
connected compensation benefits, the evidence had to show the 
following:  1) an injury in military service or a disease 
that began in or was made worse by military service, or an 
event in service causing injury or disease; 2) a current 
physical or mental disability; and 3) a relationship between 
your current disability and injury, disease, or event in 
service.  

The RO stated that it would make reasonable efforts to help 
him get evidence necessary to support his claim.  It noted 
that it would help him get such things as employment records, 
or records from other federal agencies.  The RO stated that 
it would tell the veteran what evidence was required to 
support his claim, such as doctors' records, medical 
diagnoses, medical opinions.  The RO noted that it was 
responsible for getting the veteran's service records, as 
well as any records from VA Medical Centers (MC's).  The RO 
requested the name and address of the person, agency, or 
company who had relevant records; the approximate time frame 
covered by the records; and, in the case of medical records, 
the condition for which he was treated.  The RO notified that 
he would have to complete and return VA Form 21-4142, 
Authorization to Release Information to the Department of 
Veterans Affairs (VA).  

The RO told the veteran that he had to give it enough 
information about his records so that it could request them 
from the person or agency who had them.  The RO noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received all of the requested records.  

The RO noted that in March 1992, it had denied the veteran's 
claims of entitlement to service connection for a right 
shoulder injury and for bilateral knee injuries.  The RO 
further noted that those decisions had become final and that 
in order to reopen those claims, he would have to submit new 
and material evidence.  The RO informed the veteran that the 
best type of evidence would be medical records from doctors 
or hospitals that had treated him for the claimed conditions.  
However, the RO cautioned the veteran that evidence of recent 
treatment would only establish the current condition of the 
claimed disability and would not generally establish the 
incurrence or aggravation of the condition in service.

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
Finally, the RO specifically noted that it had sent a copy of 
the August 2001 letter to his representative and that the 
veteran could also contact the representative for assistance.

In addition to the letters, dated in March and August 2001, 
the veteran and his representative were notified of the 
evidence necessary to substantiate his claims in his claim 
form (VA Form 21-526), received in March 2001; in Statements 
of the Case (SOC) in August 2002 and February 2005 and in 
Supplemental Statements of the Case (SSOC's) in July 2003 and 
February 2005.  Indeed, the SOC, issued in August 2002, set 
forth the relevant text of 38 C.F.R. § 3.159.  That SOC 
informed the veteran that if there was any evidence which 
would support any of his claims, which the RO had not 
considered, he should identify the evidence so that the RO 
could assist him in obtaining it.  The SOC and the SSOC's 
also identified the evidence that had been received by the 
RO.  

Evidence received in support of the veteran's claims consists 
of his service medical records; a statement by his battalion 
executive officer; a report of X-rays performed at the 
Metropolitan Medical Center in December 1991; statements from 
P. B. T., D.O., dated in April 1992 and May 1999; medical 
records reflecting the veteran's treatment by the VA from 
October 1996 through February 2001; statements from former 
fellow servicemen, dated in February 1998, September, and 
October 2000, and March 2005; records from the Social 
Security Administration reflecting medical evaluations from 
July 1998 through October 2002; a statement from D. J. G., 
dated in January 2000; a statement from Y. W., dated in 
September 2000; a February 2001 decision by an Administrative 
Law Judge with the Social Security Administration; and 
reports of examinations performed by the VA in August and 
September 2001 and in July 2004.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claims.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support any of 
his claims.

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
issues on appeal.  As such, further action is unnecessary in 
order to meet the VA's statutory duty to assist the veteran 
in the development of his claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims of entitlement to 
service connection for right shoulder disability, bilateral 
knee disability, bilateral ankle disability, bilateral foot 
disability, low back disability, and a psychiatric disorder.  
As noted above, he has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim; 
and therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of that claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing Active Duty for Training (ACDUTRA) or from 
an injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  The term "active duty for training" 
(ACDUTRA) means full-time duty in the Armed Forces performed 
by members of the Reserve Components or National Guard for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2004).  The term "inactive duty for 
training" (INACDUTRA) means duty in the Reserves other than 
full-time duty, special additional duty, or training other 
than active duty training.  See 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  The Right Shoulder and Both Knees

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for right shoulder disability or for bilateral knee 
disability.  By a rating action in March 1992, the RO denied 
such claims.  Relevant evidence on file at that time 
consisted of the veteran's service medical records; a 
statement by his battalion executive officer; and a report of 
X-rays performed at the Metropolitan Medical Center in 
December 1991.  Such evidence showed that during active duty 
for training in July 1991, the veteran had injured his 
shoulders playing combat volleyball.  The diagnosis was 
muscle strain.  However, there was no further treatment for 
the veteran's right shoulder or other competent evidence of 
residual disability.  Accordingly, service connection for the 
claimed right shoulder disability was denied.  

The evidence also showed that in October 1986, the veteran 
had been involved in a motor vehicle accident in which he 
sustained a hematoma of the right upper shin.  Treatment was 
also reported for the left upper shin.  There was, however, 
no competent evidence of an injury to either knee in service, 
and therefore service connection for bilateral knee 
disability was denied.  

The veteran did not appeal those decisions, and they became 
final under the law and regulations then in effect.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The veteran now 
requests that his claim of entitlement to service connection 
for right shoulder disability be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  Inasmuch as the 
veteran's claim was filed before that date, the changes with 
respect to new and material evidence are not applicable in 
this case.

In any event, if new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after insuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's March 
1992 decision consists of reports from P. B. T., D.O., dated 
in April 1992 and May 1999; medical records reflecting the 
veteran's treatment by the VA from October 1996 through 
February 2001; statements from former fellow servicemen, 
dated in February 1998 and September and October 2000; 
records from the Social Security Administration reflecting 
medical evaluations from July 1998 through October 2002; a 
statement from D. J. G., dated in January 2000; a statement 
from Y. W., dated in September 2000; a February 2001 decision 
by an Administrative Law Judge with the Social Security 
Administration; and reports of examinations performed by the 
VA in August and September 2001 and in July 2004.  

P. B. T., D.O., reports that from August 1991 to January 
1992, she treated the veteran for injuries sustained playing 
combat volleyball in June 1991.  The diagnoses were 
tenosynovitis of both knees with internal derangement and 
right rotator cuff syndrome.  The VA medical records show 
that since December 1997, the veteran has received treatment 
for right shoulder and bilateral knee disabilities, and that 
in September 2000 and February 2001, he underwent 
arthroscopic surgery on his right and left knees, 
respectively.  His medical history also indicates that in 
July 2001, he underwent right rotator cuff surgery.  

Such evidence is new in the sense that it was not previously 
before VA decision makers.  It is also material in that it 
tends to suggest an ongoing right shoulder and bilateral knee 
disability since an injury in service.  It is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claims.  
Accordingly, the additional evidence is sufficient to reopen 
the claims.  To that extent, the appeal is allowed.

B.  The Ankles

In February 1998 and October 2000, former fellow servicemen 
(DML and CEL) stated that during maneuvers in 1980, the 
veteran fractured both ankles.  

While the veteran's service medical records are negative for 
any evidence of fractured ankles, they do show that in 
December 1980, he sustained a soft tissue injury of the left 
ankle.  Such records are negative, however, for any competent 
evidence of any residual disability.  Indeed, the service 
medical records are otherwise negative for any disability of 
either ankle; and those dated since his discharge from 
service are similarly negative.  In fact, the report of the 
August 2001 VA orthopedic examination revealed no clinical 
findings of ankle disability, and X-rays of the veteran's 
ankles were reportedly normal.  

Absent any competent evidence of current ankle disability, 
the veteran cannot meet the criteria for service connection.  
Accordingly, service connection is denied.

C.  The Feet

The veteran's service medical records show that in October 
1979, the veteran complained of swollen feet, following 3 
days of maneuvers.  They also show that in July 1991, after 
playing combat volleyball, he complained of pain on the 
bottoms of his feet.  At that time, it was noted that there 
were fungal lesions on his foot.  However, his service 
medical records are negative for identifiable chronic foot 
disability of any kind.  

Chronic foot disability was not clinically manifested until 
December 1997, when VA medical records revealed complaints of 
heel pain.  He has had similar complaints since that time, 
and the various diagnoses have included plantar fasciitis; 
pes planus (VA medical record, dated in April 1999); 
bilateral foot strain (July 1999 orthopedic evaluation for 
the Social Security Administration); and calcaneal spurs 
(reports of VA examinations performed in August 2001 and July 
2004).  Despite those diagnoses, there is no competent 
evidence of a relationship to any incident in service.  In 
fact, following the July 2004 VA examination, the examiner 
concluded that it was not as likely as not that the veteran's 
foot disability was secondary to his military experience.  
Absent the requisite nexus, service connection for bilateral 
foot disability is not warranted.

D.  The Low Back

A review of the veteran's service medical records discloses 
that during an examination in February 1984, he demonstrated 
a scar on his left lateral thoracic spine.  However, the 
examiner stated that such scar was a residual of old trauma.  

The only other evidence of low back pain in service occurred 
when the veteran was injured in an automobile accident in 
October 1986.  Although there was tenderness over the 
thoracolumbar spine, there were no findings of identifiable 
back disability.  Indeed, the veteran performed the remainder 
of his service without any recorded complaints or clinical 
findings of low back disability.  

Chronic low back pain was not clinically reported until 
November 1998.  The various diagnoses were low back strain, 
which was identified during an orthopedic evaluation for the 
Social Security Administration in July 1999, and degenerative 
joint disease which was confirmed by X-rays taken during the 
August 2001 VA orthopedic examination.  Despite those 
diagnoses, there was no competent evidence that the veteran's 
low back disability was in any way related to service or that 
the degenerative joint disease was in any way related to the 
first year after his discharge from service.  Absent such 
evidence, service connection is not warranted on a direct or 
presumptive basis.



E  The Psychiatric Disability

Finally, the veteran seeks entitlement to service connection 
for psychiatric disability.  He maintains that such 
disability was the result of a long history of mistreatment 
during his service career.  

The veteran's contentions notwithstanding, the record is 
negative for any complaints or clinical findings of 
psychiatric disability in service.  Such a disorder was not 
clinically identified until February 1999, when VA treatment 
records revealed various diagnoses, including anxiety, 
adjustment disorder with depressed mood, and a personality 
disorder.  Since that time, additional psychiatric diagnoses 
have included dysthymic disorder (reported during VA 
treatment in March 1999); voyeurism (reported during VA 
treatment in August 1999); affective disorder, not otherwise 
specified (reported during a VA psychiatric examination in 
September 2001); and major depression with a corresponding 
personality disorder (reported in October 2002, during an 
evaluation for the Social Security Administration).  

Despite the multiple psychiatric diagnoses, however, there is 
no competent evidence of record that any of those 
disabilities are in any way related to service.  In this 
regard, it should be noted that personality disorders are not 
considered disabilities for which VA compensation may be 
paid.  Accordingly, service connection for psychiatric 
disability is denied.

In arriving at this decision, the Board has considered the 
veteran's contentions that the cumulative effects of the 
claimed mistreatment in service have resulted in a diagnosis 
of post-traumatic stress disorder (PTSD).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).
While VA medical records, dated in February and July 1999, 
have suggested the presence of PTSD, further workup has 
failed to establish the diagnosis.  Indeed, in October 2000, 
it was determined that the veteran did not meet the criteria 
for admission to a PTSD treatment program.  Moreover, an 
August 2001 VA psychiatric examination failed to confirm the 
diagnosis.  Absent competent evidence to the contrary, 
service connection for PTSD is not warranted.

F.  Additional Considerations

In arriving at all of the foregoing decisions, the Board has 
carefully considered the contentions from the veteran, his 
former fellow servicemen, and his friends and acquaintances.  
As lay personnel, however, they are only qualified to report 
on matters which are capable of lay observation.  They are 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, their opinions, 
without more, cannot be considered competent evidence of 
service connection.  


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
right shoulder disability is granted.

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
bilateral knee disability is granted.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for bilateral foot 
disability is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.
REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for right shoulder disability and for 
bilateral knee disability.  Elkins.  However, it would be 
premature for the Board to take such action prior to the RO, 
as it could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.

Following the VA orthopedic examination in July 2004, the 
examiner concluded that it was not that the veteran's right 
shoulder condition was secondary to his experiences in the 
military.  However, that opinion was based, at least in part, 
on an incomplete medical history.  

As noted above, P. B. T., D.O., reports that from August 1991 
to January 1992, she treated the veteran for tenosynovitis of 
both knees with internal derangement and right rotator cuff 
syndrome.  However, his clinical records have not been 
associated with the claims folder.  

Although the veteran's medical history also shows that he 
underwent right rotator cuff surgery in July 1991, the report 
of that surgery has not been associated with the claims 
folder.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for right shoulder disability and for 
bilateral knee disability.  Accordingly, this appeal is 
REMANDED for the following actions:

1.  Request that P. B. T., D.O, provide 
copies of the actual clinical records 
which reflect her treatment of the 
veteran.  This should include, but is not 
limited to, those dated from August 1991 
through January 1992 showing treatment 
for tenosynovitis of both knees and right 
rotator cuff syndrome.  Also request that 
the veteran provide any such records he 
may have in his possession.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request records reflecting the 
veteran's right shoulder surgery by the 
VA in July 2001.  Such records should 
include, but are not limited to, 
discharge summaries, surgical reports, 
progress notes, nurses notes, and records 
of physical therapy/follow-up care.  Also 
request that the veteran provide any such 
records in his possession.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  When the actions in paragraphs 1 and 
2 have been completed, and if any 
additional evidence is obtained, schedule 
the veteran for an orthopedic examination 
to determine the nature, etiology, and 
extent of any disability in his right 
shoulder and either or both knees.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders of the 
right shoulder and either or both 
knees.  If the veteran does not now 
have right shoulder disability or 
disability of either knee, please 
state so.

b.  For each current disability of 
the right shoulder and/or either 
knee, state a medical opinion as to 
the time of initial onset of the 
disorder.

c.  Is the veteran's current right 
shoulder disability or any knee 
disability the result of an injury 
playing combat volleyball in July 
1991?

A complete rationale for any opinion must 
be provided.  If the examiner can not 
answer any of the above questions, he or 
she should so state.

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issues of entitlement to service-
connection for right shoulder disability 
and entitlement to service connection for 
disability in either or both knees.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


